Citation Nr: 1241858	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-36 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than June 17, 2008, for a grant of service connection for a traumatic brain injury (hereinafter referred to as "TBI").  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

It is unclear if argument presented on behalf of the Veteran by his representative in March 2012 represents an additional claim of entitlement to an earlier effective date for the assignment of a 70 percent rating for a TBI.  As such, the RO is to contact the Veteran and ask if he desires to pursue such a claim.  Based on the Veteran's response, any indicated development or adjudication in this regard should be accomplished by the RO. 

FINDINGS OF FACT

1.  A June 1997 rating decision to which the Veteran was notified in that month found that new and material evidence had not been received to reopen his claim for service connection for residuals of a concussion; a timely appeal of this decision was not filed nor was new and material evidence received within one year of notification of the decision.  

2.  A request to reopen the Veteran's claim for service connection for a concussion in the form of a claim for service connection for a TBI was received from his representative on June 17, 2008.  

3.  By rating decision in October 2009, the RO granted service connection for a TBI effective from June 17, 2008.  

4.  There is no document of record which may be construed as a formal or an informal claim to reopen the previously denied claim of entitlement to service connection for a concussion between the notice of the June 1997 rating decision and the June 17, 2008, claim for that benefit. 
CONCLUSIONS OF LAW

1.  The June 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  The legal requirements for an effective date prior to June 17, 2008, for a grant of service connection for a TBI have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400(r) (2012); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in an October 2008 letter, the Veteran was informed of the information and evidence necessary to reopen and grant the claim for entitlement to service connection for residuals of a concussion, the original benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the aforementioned October 2008 letter provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  As this letter were sent prior to the October 2009 rating decision that gave rise to this appeal, the requirements the Court enumerated in Pelegrini have been satisfied. 

The Board would additionally note that the Veteran's claim on appeal arises from his disagreement with the effective date assigned following the grant of service connection for a TBI.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 
Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records and post-service VA and private medical records.  
The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio, supra; Dingess, supra. 

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim adjudicated herein.   

The Veteran asserts that he is entitled to an effective date for his grant of service connection for a TBI from the time that he originally filed his claim for service connection for residuals of a concussion, which according to the Veteran was in May 1991.  (The record actually reveals that the original claim for such disability was filed in April 1984.)  He asserts that such an effective date is warranted because he was not afforded a VA examination in connection with this claim filed in May 1991, and that the results from such an examination would have been sufficient to grant service connection for residuals of a concussion at that time.  [The record actually reflects that a VA examination was scheduled in connection with this claim for November 1992, but that the Veteran could not attend because he was incarcerated].  He also essentially asserts that the medical evidence ultimately found by the RO to be sufficient to warrant a grant of service connection for a TBI is a sufficient basis to assign the earlier effective date sought.  

Final rating decisions may only be reopened based on the receipt of new and material evidence.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A June 1997 rating decision found that new and material evidence had not been received to reopen the Veteran's claim for service connection for residuals of a concussion, which was previously denied in an unappealed March 1993 rating decision.  The law provided in June 1997, as currently, that service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The basis for the denial in March 1993 was that while the service treatment reports showed treatment for a concussion following a motorcycle accident in January 1979, there was no evidence that he had suffered from residuals of that concussion since that time. [Prior to this rating decision and after the initial filing of the Veteran's claim for service connection for residuals of a concussion in 1984, the record reflects deferred rating decisions in October 1984, December 1984, and May 1988 addressing the issue, as well as a September 1988 letter denying the claim (that also afforded the Veteran with notice of his appellate rights with respect to this denial) on the basis of his failure to supply requested information.] 

The Veteran was informed of the June 1997 rating decision later in that month but did not file a timely notice of disagreement.  He did file a statement in December 1997 which addressed another issue (spinal cord injury) and, at any rate, did not express a desire to appeal from the June 1997 rating decision.  Additionally, the record does not reflect that new and material evidence was received during the one year appeal period following the June 1997 rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the June 1997 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

A request to reopen the Veteran's concussion claim in the form of a claim based on a TBI was received from his representative on June 17, 2008.  Based on a May 2008 opinion from a VA physician that the Veteran had significant cognitive effects that could be associated with his in-service motorcycle accident and a similar conclusion following an August 2009 VA TBI examination, the October 2009 rating decision granted service connection for a TBI effective from June 17, 2008, the date of receipt of the claim to reopen.  

The Board has thoroughly reviewed the Veteran's claims file and concludes that notwithstanding his belief that service connection should be granted effective from May 1991, in light of the evidence of record and procedural history, the Veteran's claim for an effective date prior to June 17, 2008, for a grant of service connection for a TBI must be denied.  A date earlier than June 17, 2008, is inconsistent with the rules and regulations concerning effective dates for award of compensation.  In particular, under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r), the effective date based on new and material evidence (other than service department records which is not at issue in the instant case) received after the final disallowance of a claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  As such, a finding as to when entitlement to this benefit arose is unnecessary insofar as, per the applicable regulation, an effective date earlier than to June 17, 2008, would not be warranted.  

The Board has carefully reviewed the record to determine whether there is any other communication or record between the notice of the June 1997 rating decision and the June 17, 2008, claim to reopen which may be interpreted as a claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any communication that can be interpreted as a claim, formal or informal, for VA benefits].  An informal claim was not otherwise submitted because no communication was ever filed between those dates indicating the Veteran's intent to reapply for service connection for a residuals of a concussion.  An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition that VA is not required to do a "prognostication" or "conjure up" issues that were not raised by the appellant, but to review issues reasonably raised by the substantive appeal).  These cases make it evident that medical records generally cannot be construed as constituting an informal claim for service connection.  They may be an informal claim for an increased disability rating or to reopen a compensation claim originally denied by reason of not being compensable in degree, but that is not the situation here.  See 38 C.F.R. § 3.157.  

In short, the evidence demonstrates that between notice of the June 1997 rating decision and June 17, 2008, the Veteran did not submit any claim, either formal or informal, for service connection for a TBI.  The Veteran does not contend that he filed an express request to reopen during this period, and the Board has not identified any communication which could be reasonably interpreted as such.  In sum, entitlement to an effective date earlier than June 17, 2008, for the grant of service connection for a TBI is not warranted.


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


